J-A01015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

MARTIN BROWN,

                        Appellant                    No. 57 EDA 2015


       Appeal from the Judgment of Sentence August 1, 2014
        In the Court of Common Pleas of Philadelphia County
        Criminal Division at No(s): CP-51-CR-0004214-2013
===============================================
COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                    Appellee

                   v.

MARTIN B. BROWN,

                        Appellant                   No. 686 EDA 2015


          Appeal from the Judgment of Sentence August 1, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0003080-2011


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED FEBRUARY 19, 2016

      Appellant Martin Brown appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County by the

Honorable Glenn B. Bronson on August 1, 2014. After a careful review, we

affirm.




*Former Justice specially assigned to the Superior Court.
J-A01015-16



      The trial court aptly detailed the relevant facts and procedural history

herein as follows:

             At trial, the Commonwealth presented the testimony of
      Philadelphia Police Lieutenant Edward Thompson, Philadelphia
      Police Detectives Neil Goldstein and Ralph Domenic, Philadelphia
      Police Officers Sharon Johnston2 and Brian Stark, Chief Medical
      Examiner Samuel Gulino, Melvin Ferguson, Aaron Raynor, Eionna
      Raynor, and Benjamin Levin. [Appellant] testified on his own
      behalf. Viewed in the light most favorable to the Commonwealth
      as the verdict winner, the evidence established the following.
             In January of 2011, defendant was friends with Aaron and
      Clyde Raynor.3 N.T. 5/21/14 at 136. Aaron Raynor was Clyde
      Raynor's cousin. N.T. 5/21/14 at 92-93, 95, 135; 5/22/14 at 11.
      Melvin Ferguson was engaged to Clyde's sister, Eionna Raynor.4
      N.T. 5/21/14 at 134 -135. Robert Spears was Clyde's neighbor.
      N.T. 5/21/14 at 137. All of these individuals knew each other
      and were friends. N.T. 5/21/14 at 134 -137; 5/22/14 at 124 -
      128.
             On the evening of January 16, 2011, defendant drove to
      Clyde's home and picked up Clyde, Spears, and Ferguson, and
      drove everyone to the Union Hall near 2nd Street and Callowhill
      Street for an all-you-can-eat, all-you-can-drink cabaret. N.T.
      5/21/14 at 138, 140, 206; 5/23/14 at 15.5 Aaron met up with
      this group at the cabaret later that evening. N.T. 5/21/14 at
      139; 5/22/14 at 15; 5/23/14 at 17. When the cabaret
      concluded, in the early morning hours of January 17, 2011, the
      five friends returned to defendant's vehicle to return home. N.T.
      5/21/14 at 140; 5/22/14 at 15-16. [Appellant] was located in
      the driver's seat, with Clyde in the front passenger seat,
      Ferguson seated behind [Appellant], Aaron seated behind the
      passenger seat, and Spears seated in the middle of the back
      seat. N.T. 5/21/14 at 141; 5/22/14 at 17-18. [Appellant] had
      taken an extra plate of food from the cabaret and placed the
      plate on the front passenger seat. N.T. 5/22/14 at 17; 5/23/14
      at 19. On entering the car, Clyde ate a portion of the food on the
      plate, which instigated an argument between [Appellant] and
      Clyde as defendant began to drive away. N.T. 5/21/14 at 142;
      5/22/14 at 17-18; 5/23/14 at 21. [Appellant] had only driven a
      block or two before pulling the vehicle over at the comer of 2 nd
      Street and Callowhill Street. N.T. 5/21/14 at 143-144; 5/22/14
      at 19. Clyde and [Appellant] both exited the vehicle and


                                    -2-
J-A01015-16


     continued their fight on the street, which escalated into physical
     violence. N.T. 5/21/14 at 144-145; 5/22/14 at 19-20. Ferguson,
     Aaron, and Spears exited the vehicle and attempted to stop the
     fight. N.T. 5/21/14 at 145; 5/22/14 at 20. Ferguson knocked
     [Appellant] to the ground, who then got up and went to the
     trunk of his car. N.T. 5/21/14 at 145-146. [Appellant] retrieved
     a gun from his trunk, walked up to Clyde, and shot him once in
     the chest. N.T. 5/21/14 at 149-150; 5/22/14 at 20-21, 25.
     [Appellant] then returned to his car and fled the scene. N.T.
     5/21/14 at 151; 5/22/14 at 21; 5/23/14 at 31. After getting
     shot, Clyde told Ferguson "Bro, I'm gone." N.T. 5/21/14 at 151.
     Aaron called the police. N.T. 5/21/14 at 152; 5/22/14 at 21.
            Police officers responded to a call of shots fired at 2:45
     p.m. on January 17, 2011: N.T. 5/21/14 at 89, 108. When
     officers arrived, Clyde was unconscious, with blood foaming out
     of his mouth. N.T. 5/21/14 at 92. Responding officers placed
     Clyde into a police vehicle and transported him to Hahnemann
     Hospital. N.T. 5/21/14 at 92, 216. Doctors at Hahnemann
     Hospital were able to resuscitate Clyde, who remained there until
     February 22, 2011, whereupon Clyde was transferred to various
     care facilities, including multiple returns to Hahnemann Hospital.
     N.T. 5/21/14 at 227-229. Clyde was shot in the left side of his
     chest and the bullet injured Clyde's spinal cord, rendering him
     paralyzed from his waist down. N.T. 5/21/14 at 232. This bullet
     was never removed from Clyde's spine. N.T. 5/21/14 at 243.
     Clyde ultimately died as a result of the gunshot wound to the
     chest on May 29, 2012. N.T. 5/21/14 at 229-230.
            Within minutes following the shooting, Eionna called
     [Appellant] on his cell phone and asked him if he had shot Clyde.
     N.T. 5/22/14 at 130-131. Defendant told Eionna to "shut up,”
     and that Clyde was being disrespectful by touching his plate and
     eating his food. N.T. 5/22/14 at 133-134, 143. [Appellant]
     further told Eionna that if "[her] brother don't check out, then
     we goin' handle it the street way." N.T. 5/22/14 at 134, 143.
     [Appellant] also told Eionna to tell Aaron, Spears, and Ferguson
     to not say anything "because they know what [I]'11 do to them."
     N.T. 5/22/14 at 135.
            One fired cartridge case was recovered from the scene of
     the shooting, as well as a ski hat, a jacket, sunglasses, and a
     Styrofoam plate. N.T. 5/21/14 at 98; 5/22/14 at 191-192.
     [Appellant] was wearing the sunglasses on the night in question,
     which were knocked off during the fight. N.T. 5/21/14 at 179 -
     180. An arrest warrant was prepared for [Appellant] on January
     24, 2011. N.T. 5/22/14 at 160. [Appellant] was ultimately

                                   -3-
J-A01015-16


        arrested in Durham, North Carolina on February 18, 2011. N.T.
        5/22/14 at 160; 5/23/14 at 44 -45.

        ___
        2
          At the time of the shooting, Officer Johnston's last name was
        Lutz. N.T. 5/21/14 at 85.
        3
          [Appellant] was also identified as Buster, Bus, and Dollar Bill.
        N.T. 5/21/14 at 138, 142, 155; 5/23/14 at 50. Clyde Raynor was
        also known as Boo. N.T. 4/22/14 at 15.
        4
          As Aaron, Clyde, and Eionna Raynor share their last name,
        they will be referred to by their first names to avoid confusion.
        5
          The Notes of Testimony from May 23, 2014 are incorrectly
        dated May 30, 2014. While each page is incorrectly dated, the
        correct date does appear on page 1 of the notes. This matter
        was not before the Court on May 30, 2014.

Trial Court Opinion, 3/20/15 at 2-5.

        Following a jury trial, Appellant was convicted of offenses stemming

from two consolidated cases. At Docket No. CP-51-CR-0004214-2013, the

jury found Appellant guilty of one count of third-degree murder.1 At Docket

No. CP-51-CR-0003080-2011, the jury convicted Appellant of one count

each of possession of a firearm by a prohibited person, carrying a firearm

without a license, carrying a firearm on a public street in Philadelphia, and

possessing an instrument of crime.2            On August 1, 2014, the trial court

sentenced Appellant to an aggregate term of thirty years to sixty years in

prison.

        Appellant filed a timely post-sentence motion challenging his third-

degree murder conviction, and the trial court denied the same on December

____________________________________________


1
    18 Pa.C.S.A. § 2502
2
    18 Pa.C.S.A. §§ 6105, 6106, 6108, 907, respectively.



                                           -4-
J-A01015-16



1, 2014.    While Appellant filed a timely appeal in that matter, he failed to do

so in his case involving the firearms convictions. Ultimately, Appellant filed

a petition pursuant to the Post Conviction Relief Act (“PCRA”) on February 9,

2015, seeking reinstatement of his appeal rights nunc pro tunc.3 The trial

court granted Appellant’s PCRA petition on February 27, 2015, and Appellant

filed an appeal that same day.                  Thereafter, the two appeals were

consolidated.

       Pursuant to the trial court’s direction, on February 27, 2015, Appellant

filed his “Concise Statement of Errors Complained of on Appeal Pa.R.A.P.

1925(B)[.]”      His statement spanned twenty-one pages and raised nine

issues for the trial court’s review.4          In his appellate brief, Appellant raises

the following questions for our consideration:


       A.    Did the trial court abuse its discretion when it denied
       Appellant’s motion to quash indictment?
       B.    Did the trial court abuse its discretion when it denied
       Appellant’s motion to suppress Appellant’s telephone records

____________________________________________


3
  42 Pa.C.S.A. §§ 9541-9546.
4
  We note that our Supreme Court has held that “when confronted with a
non-concise Rule 1925(b) statement, a trial court has the discretion to sua
sponte direct an appellant to file a second Rule 1925(b) statement.”
Tucker v. R.M. Tours, 977 A.2d 1170, 1174 (Pa. 2009). Herein, the trial
court did not do so and considered the merits of the nine issues Appellant
raised therein.




                                           -5-
J-A01015-16


       that were obtained from Parsippany, New Jersey with a
       Philadelphia Warrant?
       C.     Did the trial court abuse its discretion when it denied
       Appellant’s writ of habeas corpus?
       D.     Did the trial court abuse its discretion when it barred the
       statement of Amara Diarrassouba that was contained in an
       official record pursuant to 42 Pa.C.S.A. § 6103 et. seq?
       E.     Did the trial court err by not instructing [the] jury on self
       [-] defense?

Brief for Appellant at 4.     We will consider each of these issues in turn.

       Defendant initially contends the trial court should have granted his

motion     to   quash     the    March     22,   2013,   indictment   because    the

Commonwealth presented no evidence of witness intimidation to permit the

empaneling of a grand jury; thus, his procedural due process rights under

the United States and Pennsylvania constitutions have been violated.            Brief

for Appellant at 31-33. Appellant also argues the trial court’s reliance upon

Commonwealth v. Sanchez, 82 A.3d 943 (Pa. 2013) in its March 20,

2015, Opinion is misplaced because that case speaks to alleged procedural

defects at the preliminary hearing stage, not with such irregularities

pertaining to the empaneling of a grand jury.5           Appellant further reasons

that the amendments to Pa.R.Crim.P. 556 which became effective on

____________________________________________


5
  Therein, our Supreme Court stressed that the primary purpose for
requiring prima facie evidence at the outset of a preliminary hearing is to
prevent the incarceration and trial of a defendant in the absence of such
evidence; thus, where a defendant has been tried and found guilty of the
charges brought against him beyond a reasonable doubt, any defect in the
proceedings to determine whether he was properly held for trial is rendered
immaterial. Commonwealth v. Sanchez, 82 A.3d 943, 984 (Pa. 2013).



                                           -6-
J-A01015-16


December 18, 2012, are inapplicable to any intimidating statements he may

have made to potential witnesses on January 17, 2011.

      Rule 556 authorizes the use of an indicting grand jury in lieu of a

preliminary hearing in cases where “witness intimidation has occurred, is

occurring or is likely to occur.”   Pa.R.Crim.P. 556.      Pa.R.Crim.P. 556.1-

556.12 detail the procedure the Commonwealth must follow in summoning

panels of grand jurors and when proceeding by indicting grand jury in lieu of

a preliminary hearing. Importantly, a Commonwealth motion to present a

matter to an indicting grand jury instead of proceeding to a preliminary

hearing “shall be presented ex parte to the president judge, or the president

judge’s designee.” Pa.R.Crim.P. 556.2(A)(2).       Where the court determines

the allegations set forth in the motion establish probable cause that witness

intimidation has occurred, is ongoing, or is likely to happen, it shall grant the

motion and notify the proper issuing authority.      Pa.R.Crim.P. 556.2(A)(3).

No provision requires that a defendant be notified of the date upon which a

grand jury will be impaneled or gives him or her a right to be present for the

selection of the grand jury.     Notwithstanding, Rule 556.4 sets forth the

procedure one is to follow when presenting a challenge to the grand jury and

to grand jurors and reads as follows:

      Rule 556.4. Challenges to Grand Jury and Grand Jurors
      Currentness
           (A) Challenges. The attorney for the Commonwealth or a
      defendant may challenge the grand jury on the ground that it
      was not lawfully drawn, summoned, or selected, and may


                                      -7-
J-A01015-16


      challenge an individual juror on the ground that the juror is not
      legally qualified.
             (1) The challenge shall be in the form of a written motion
      and shall allege the ground upon which the challenge is made.
             (2) If a challenge to an individual grand juror is sustained,
      the juror shall be discharged and replaced with an alternate
      juror.
             (B) Motion to Dismiss
             (1) The attorney for the Commonwealth or a defendant
      may move to dismiss the information filed following the grand
      jury's vote to indict the defendant based on the following
      grounds:
                    (a) an objection to the grand jury or on an individual
             juror's lack of legal qualification, unless the court has
             previously ruled on the same objection under paragraph
             (A);
                    (b) the evidence did not establish a prima facie case
             that an offense has been committed and the defendant
             committed the offense;
                    (c) lack of jurisdiction of the grand jury; or
                    (d) expiration of the statute of limitations.
             (2) The judge shall not dismiss the information on the
      ground that a grand juror was not legally qualified if the record
      shows that at least 12 qualified jurors concurred in the
      indictment.
             (C) Any motion under paragraph (A) or paragraph (B) shall
      be made as part of the omnibus pretrial motion.

Pa.R.Crim.P. 554.4. Clearly, the Commonwealth’s alleged failure to present

credible evidence to the trial court that a defendant had or was likely to

engage in witness intimidation is not a valid ground upon which to challenge

the indicting grand jury process.

      On April 4, 2013, Appellant filed his “Motion to Quash Grand Jury

Indictment    Commonwealth’s     Improper    Use   of   Indicting   Grand    Jury

Pa.R.Crim.P. 556” wherein he asserted repeatedly that he could not have

intimidated any witnesses because he had been incarcerated since his arrest


                                     -8-
J-A01015-16


in February of 2011.      At no point therein did Appellant challenge the

composition or jurisdiction of the grand jury, claim that the evidence did not

establish a prima facie case he committed an offense, or argue that the

statute of limitations had expired. Appellant also filed a “Motion to Dismiss

Indictments” on May 20, 2013, wherein he indicated that on or about March

22, 2013, he was indicted by a Philadelphia county grand jury on first and

third degree murder charges and the trial court approved such indictments;

once again, he did not develop a challenge to the indicting grand jury as set

forth in Rule 556.4.

      In faulting the trial court for its citation to Sanchez, supra, Appellant

simply ignores the fact that in matters proceeding before an indicting grand

jury, the grand jury functions as does a judge at the preliminary hearing

stage to determine whether the Commonwealth has presented evidence

sufficient to establish a prima facie case that the defendant committed an

offense and can be held for trial. “A grand jury proceeding is not an

adversary hearing in which the guilt or innocence of the accused is

adjudicated. Rather, it is an Ex parte investigation to determine whether a

crime has been committed and whether criminal proceedings should be

instituted against any person.” United States v. Calandra, 414 U.S. 338,

345 (1974). Simply put, any evidence of witness intimidation the trial court

did or did not have which caused it to proceed with an indicting grand jury




                                     -9-
J-A01015-16


was not dispositive of the jury’s ultimate finding of Appellant’s guilt on all

charges following trial.

      Moreover, Appellant cites to no legal authority to support his bald

claims his constitutional rights to due process had been violated or to his

representation that any threats he may have made prior to the effective

date of Rule 556 are not relevant in a consideration of whether an indicting

grand jury proceedings had been proper.         As such, these arguments are

waived for lack of development. See Pa.R.A.P. 2119(a); Commonwealth v.

Spots, 18 A.3d 244, 282 (Pa. 2011).

      Appellant next argues the trial court abused its discretion in denying

his motion to suppress his cellular phone records and avers the search

warrant exceeded the scope of the Philadelphia County’s jurisdiction, for “as

a matter of statutory law it is illegal for a Pennsylvania court to issue a

search warrant that is to be executed for records physically stored in New

Jersey.” Brief for Appellant at 42. Appellant reasons that while the search

warrant indicated T-Mobile keeps its records in Parsippany, New Jersey, it

did not specify it was directed to T-Mobile conducting business within the

City of Philadelphia.      Id. at 42-43.   Appellant generally avers his rights

under the Fourth Amendment of the United States Constitution and Article 1

§ 8 of the Pennsylvania Constitution require that the places to be searched

pursuant to a search warrant must be described with particularity; he

contends the failure of officers to identify on the face of the warrant the


                                     - 10 -
J-A01015-16


specific premises for a T-Mobile custodian of records located in Philadelphia

violates those rights. Id. at 48.

      We review the denial of a suppression motion according to the

following well-settled standard:

      [An appellate court's] standard of review in addressing a
      challenge to the denial of a suppression motion is limited to
      determining whether the suppression court's factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. Because the Commonwealth
      prevailed before the suppression court, we may consider only
      the evidence of the Commonwealth and so much of the evidence
      for the defense as remains uncontradicted when read in the
      context of the record as a whole. Where the suppression court's
      factual findings are supported by the record, [the appellate court
      is] bound by [those] findings and may reverse only if the court's
      legal conclusions are erroneous. Where ... the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court's legal conclusions are not
      binding on an appellate court, whose duty it is to determine if
      the suppression court properly applied the law to the facts. Thus,
      the conclusions of law of the courts below are subject to [ ]
      plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa.Super. 2015)

reargument denied (Sept. 30, 2015).

      Prior to the commencement of trial on May 19, 2014, Appellant orally

moved to suppress his telephone records claiming the detective who swore

out the warrant and the judge who signed it are officials of the

Commonwealth of Pennsylvania who had no jurisdiction in New Jersey where

the records were purportedly housed.     N.T., 5/19/14 at 19. After hearing

argument, the trial court instructed Appellant to provide it and the

Commonwealth with caselaw on the issue, and the parties agreed to

                                    - 11 -
J-A01015-16


reconvene   later   that   afternoon.    Id.     at   24-25.   At   that   time   the

Commonwealth stressed that T-Mobile has an office in Philadelphia and is a

company that regularly does business in Philadelphia. It further averred the

activity for which the records were being sought occurred in Philadelphia and

the warrant sought information concerning a Philadelphia resident and listed

a Philadelphia area phone number. N.T., 5/19/14 at 20-21, 32-35, 42.

      Upon hearing further argument, the trial court provisionally denied

Appellant’s motion without prejudice to him to renew it if he could garner

authority to support his position that “it doesn’t matter that there is a local

presence here in Philadelphia that’s recorded on the search warrant.”

Appellant responded to this ruling with “Okay.” N.T., 5/19/14 at 44.

      In his appellate brief, Appellant has misstated the trial court’s view of

the warrant and ignored its plain terms. He maintains “the trial court found

that the search warrant stated that the cell phone records were kept in

Parsippany, N.J.” and that it “also found that the search warrant did not say

that it was directed to T-Mobile at 18th and Chestnut Streets.”             Brief for

Appellant at 20, 40 (citing N.T., 5/19/14 at 42); however, a review of the

transcripts reveals that the court stated the process had been directed to a

local branch of the national corporation. N.T., 5/19/14 at 40. Also, the face

of the warrant indicates it was not issued for a premises in New Jersey or

used as a tool to obtain out-of-state data, for it sought information

connected to a Philadelphia phone number as is evinced by its 215 area


                                        - 12 -
J-A01015-16


code. In addition, the warrant provided the following specific description of

premises and/or persons to be searched:      “T-Mobile, LER Group, 4 Sylvan

Way, Parsippany, New Jersey 07054 that conducts business within the

City of Philadelphia at 18th & Chestnut Streets.” (emphasis added).

      Appellate review of an order denying suppression:

      is limited to determining whether the findings of fact are
      supported by the record and whether the legal conclusions
      drawn from those facts are in error. In making this
      determination, this Court may only consider the evidence of the
      Commonwealth's witnesses, and so much of the witnesses for
      the defendant, as fairly read in the context of the record as a
      whole, which remains uncontradicted. If the evidence supports
      the findings of the trial court, we are bound by such findings and
      may reverse only if the legal conclusions drawn therefrom are
      erroneous.

Commonwealth v. Freeman, 2015 WL 7756864, at *5 (Pa. Super. Dec. 2,

2015) (citations omitted).

      Nowhere before the trial court did Appellant challenge the probable

cause underlying the issuance of a warrant to obtain his cell phone records

or present evidence that the records, in fact, were stored outside of the

Commonwealth and specifically in Parsippany, New Jersey.        Also, while in

his appellate brief Appellant avers that his cell phone records constituted

“informational privacy” under New Jersey law and that the warrant failed to

describe with particularity the place to be searched in Philadelphia, he never

raised such arguments before the trial court. His failure to advance these

particular legal theories initially before the trial court renders these




                                    - 13 -
J-A01015-16


additional claims waived. Pa.R.A.P. 302(a)(“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”)

      In support of his third issue, Appellant contends his extradition from

North Carolina to Pennsylvania pursuant to the Uniform Criminal Extradition

Act, 42 Pa.C.S.A. §§ 9121-9148, was illegal because he did not knowingly

and intelligently sign the waiver of extradition from. Appellant asserts the

North Carolina Waiver of Extradition Findings and Order contained a material

misstatement of fact that he had committed a crime in Pennsylvania on

February 18, 2011, although the charging documents in Pennsylvania bore

an alleged offense date of January 17, 2011.        Brief for Appellant at 49.

Appellant reasons that in reliance upon this misinformation, Appellant

involuntarily returned to this Commonwealth and as a result the trial court

never obtained personal jurisdiction over him.         Id. at 53.     Appellant

concludes that as the Commonwealth bore the burden of proving a valid

waiver of extradition and yet proffered no evidence to show Appellant

intelligently and knowingly waived his right to extradition, “the trial court

abused its discretion in refusing to grant a writ of habeas corpus for the

extradition itself was invalid.” Id. at 54 (citing Commonwealth v.

Livengood, 901 A.2d 556 (Pa.Super. 2006)).

      Ordinarily, an appellate court will review a grant or denial of a petition

for writ of habeas corpus for abuse of discretion; however, in cases

concerning questions of law, our standard of review is de novo, and our


                                    - 14 -
J-A01015-16


scope of review is plenary. Commonwealth v. Judge, 916 A.2d 511, 521

n.13 (Pa. 2007). Appellant filed his Motion for Writ of Habeas Corpus on

October 9, 2013, wherein he claimed his sole reason for returning to

Pennsylvania was to defend himself against a crime he believed he could not

have committed because he was residing in North Carolina in February of

2011.   A review of the record reveals that on February 21, 2011, Appellant

signed a State of North Carolina “Waiver of Extradition Findings and Order”

form whereon it is indicated he had been charged with “Attempted [sic] to

Commit Murder.” The date of the crime reads “2/18/ 2011,” and the State

and County is listed as “Pennsylvania Philadelphia.” Notwithstanding, as the

trial court stressed in its Opinion, there is no evidentiary support for

Appellant’s   position   that   the   authorities   in   North   Carolina   and/or

Pennsylvania intentionally misstated the date of Appellant’s alleged criminal

conduct in an effort to dupe Appellant into returning to the Commonwealth.

Trial Court Opinion, filed 3/20/15 at 8 (citing Commonwealth v. Pass, 360

A.2d 167, 170 (Pa. 1976) (absent outrageous police conduct like the use of

force or kidnapping to bring a defendant within the jurisdiction of a

Pennsylvania court, the manner in which he or she was brought into its

jurisdiction does not affect its authority to adjudicate his case)).        To the

contrary, the waiver form indicates Appellant was apprised of his right to

contest the extradition process in North Carolina and instead chose to waive

his right to any challenge to the infirmity of that process, like the date of the


                                      - 15 -
J-A01015-16


alleged charges indicated thereon. The date of the crime was clearly visible

on the form, and Appellant had ample opportunity to call that notation into

question while he was in North Carolina, which would have been the proper

venue in which to do so. In this regard, the Waiver of Extradition Findings

and Order form bears the signature of District Court Judge James Hill which

follows the following assertion:

      I am a Judge or Clerk of Superior Court of the General Court of
      Justice of North Carolina, a court of record. The defendant
      named above appeared before me this day. I informed the
      defendant of the right to the issuance and service of a
      Governor’s Warrant and to obtain a writ of habeas corpus as
      provided for in N.C. G.S. 15A-730. The defendant then freely,
      voluntarily and understandingly executed the above Waiver in
      my presence.

      In light of the foregoing, we find that despite his bald allegations to

the contrary, the plain language of the waiver form evinces the ramifications

of the waiver process were explained to Appellant. He does not dispute that

he had an opportunity to review the wavier form, was informed of his rights

pursuant thereto, and at no time questioned the date of the crime before

signing it on February 21, 2011. It follows that the waiver was valid.   See

Commonwealth v. Green, 581 A.2d 544, 556 (Pa. 1990) (“so long as the

waiver is explained to defendant and his consent is not coerced, the waiver

is valid”); Commonwealth ex rel. Myers v. Case, 378 A.2d 917, 919

(Pa.Super. 1977) (en banc) (“[T]echnical or formal objections will not

invalidate an extradition proceeding.”). Therefore, the trial court correctly

denied Appellant’s motion for writ of habeas corpus.

                                   - 16 -
J-A01015-16


      Next, Appellant contends the trial court abused its discretion when it

barred the admission into evidence at trial an unavailable taxi driver’s

statement to police on the night of the incident.   Appellant maintains Amara

Diarrassouba’s statement was part of an official document and constituted

exculpatory evidence in that it bolstered his self-defense theory. Appellant

asserts that such statements are admissible at trial under the public records

exception to the hearsay rule and supports his view with our Supreme

Court’s decision of D’Alessandro v. Pa. State Police, 937 A.2d 404 (Pa.

2007).   Appellant maintains Mr. Diarrassouba was a known source of

information and eyewitness to the incident and indicated he observed three

individuals beating another. Brief for Appellant at 57-58. Appellant stresses

that Mr. Diarrassouba’s interview with police was conducted within two hours

of his observations and memoralized in a report which contains no obvious

errors and should have been provided to the jury. Id. at 58.

      “When we review a trial court’s ruling on admission of evidence, we

must acknowledge that decisions on admissibility are within the sound

discretion of the trial court and will not be overturned absent an abuse of

discretion or misapplication of law.” Deeds v. Univ. of Pa.Med.Ctr., 110

A.3d 1009, 1017 (Pa.Super. 2015).

      Although Appellant relies entirely upon D’Alessandro, it is important

to note that therein, in an Opinion announcing the Judgment of the Court,

our Supreme Court reviewed the decision of an administrative agency


                                    - 17 -
J-A01015-16


following the denial of the appellant’s application for a license to carry a

firearm. The Court stated that “hearsay evidence may generally be received

and considered during an administrative proceeding.”         D’Alessandro, 937

A.2d at 411. Herein, Appellant attempts to find support in that holding for

his assertion that the trial court erred in refusing to admit the police report

as a business record under Pa.R.E. 803(6) and 42 Pa.C.S.A § 6108 in a

criminal proceeding; however, both the evidentiary rule and the statute

provide that a business record may be excluded under circumstances where

the trial court has reason to question its trustworthiness. See Pa.R.E.

803(6)(E) (stating that a business record is a hearsay exception “unless the

sources   or    information   or   other     circumstances    indicate   lack   of

trustworthiness.”); 42 Pa.C.S.A. § 6108(b) (providing a business record is

competent evidence “if, in the opinion of the tribunal, the sources of

information, method and time of preparation were such as to justify its

admission.”).

      Moreover, Appellant fails to acknowledge in his appellate brief that Mr.

Diarrassouba was an unavailable witness; therefore, the narrative contained

in his statement to police constituted double hearsay.       Nor does Appellant

set forth a basis upon which the trial court should have admitted that

layered hearsay statement other than the fact that it was part of a official




                                    - 18 -
J-A01015-16


document of the Philadelphia police.6           “Merely characterizing a document as

a business record is insufficient to justify its admission because a business

record which contains multiple levels of hearsay ‘is admissible only if each

level falls within a recognized exception to the hearsay rule.’”          Therefore,

Appellant’s fourth claim must fail.            Birt v. Firstenergy Corp., 891 A.2d

1281, 1291 (Pa.Super. 2006) (citation omitted).

       Lastly, Appellant avers the trial court erred in failing to provide the

jury with a self-defense instruction. In its Opinion, the trial court noted that

although defense counsel requested a self-defense instruction before it

charged the jury, it denied such request because Appellant consistently had

maintained throughout trial that he never intentionally shot the decedent. 7

Trial Court Opinion, filed March 20, 2015, at 11, n.8 (citing N.T., 5/20/14 at

18; N.T., 5/21/14 at 78; N.T., 5/22/14 at 236-237; 5/23/14 at 27, 75-78).
____________________________________________


6
  While at trial Appellant unsuccessfully argued Mr. Diarrassouba’s statement
was admissible under the excited utterance exception to the hearsay rule,
See Pa.R.E. 803(2), he does not advance that argument before this Court.
In its Opinion, the trial court indicated it had ruled Mr. Diarrassouba’s
statement was not admissible as an excited utterance because the incident
occurred at approximately 2:45 a.m., but Mr. Diarrassouba did not provide a
written statement to police until two hours later. The trial court reasoned
the intervening two hours provided Mr. Diarrassouba with ample time to
reflect upon his memory of the events and no evidence was adduced at trial
to the contrary. Trial Court Opinion, filed March 20, 2015, at 10.
7
  The Commonwealth likewise argues Appellant has waived any objection to
the adequacy of the trial court’s instruction for his failure to object after the
court provided it to the jury. In the alternative, the Commonwealth asserts
Appellant was not entitled to his requested self-defense instruction as he had
not developed a valid claim of self-defense during trial. Commonwealth’s
Brief at 21-22.



                                          - 19 -
J-A01015-16


The trial court further explained that not only did Appellant deny shooting

Clyde Raynor, he testified that he never touched the weapon that killed him;

thus, he was not entitled to a self-defense instruction. Id. at 11 (citing

Commonwealth v. Harris, 665 A.2d 1172, 1175 (Pa. 1995) (where a

defendant denies shooting the victim, there is no issue of self-defense)).

Notwithstanding, the trial court ultimately found Appellant had waived this

claim on appeal. The court explained that after it had instructed the jury, it

held a discussion with counsel at sidebar and asked if either had any

exceptions to the charge, at which time defense counsel indicated he had

none. Trial Court Opinion, filed March 20, 2015, at 11 (citing N.T., 5/27/14

at 48).

      Pa.R.Crim.P. 647(B)-(C) states that “[n]o portions of the charge nor

omissions therefrom may be assigned as error, unless specific objections are

made thereto before the jury retired to deliberate” and “[a]fter the jury has

retired to consider its verdict, additional or correctional instructions may be

given by the trial judge.”     “Generally, a defendant waives subsequent

challenges to the propriety of the jury charge on appeal if he responds in the

negative when the court asks whether additions or corrections to a jury

charge are necessary.” Commonwealth v. Charleston, 16 A.3d 505, 527-

28 (Pa.Super. 2011).

      The record reveals that on May 23, 2014, defense counsel sought

guidance from the trial court and questioned whether Appellant’s testimony


                                    - 20 -
J-A01015-16


he had engaged in a struggle with Robert Spears warranted a self-defense

charge to the jury. N.T., 5/23/14 at 101.       The trial court opined such an

instruction was not justified, for while Appellant represented that he had

feared for his life during the struggle, he also testified at trial that the

shooting was an accident and that he had not touched the firearm at all.

The trial court told counsel that “[y]ou’ve preserved that issue and I’m

denying your request based on what Appellant said, your opening, and all

the presentation.”      N.T., 5/23/14 at 102.      However, the trial court’s

statement on May 23, 2014, that Appellant had “preserved” the issue for its

consideration prior to the time it actually instructed the jury does not equate

to a timely objection following its ultimate failure to charge the jury on self-

defense which would have preserved this claim for appellate review.          As

such, the trial court properly found this issue waived. Charleston, supra.

      After careful review of the entire certified record, we discern no abuse

of discretion in the trial court’s analysis.

      Judgment of sentence affirmed.

      Judge Lazarus joins the memorandum.

      Judge Ott concurs in result.




                                       - 21 -
J-A01015-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016




                          - 22 -